Citation Nr: 1643834	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus, type II. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to October 1970, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2010. The RO issued a Statement of the Case (SOC) in November 2011.  In January 2012, the Veteran filed a substantive appeal via a VA Form 9. 

In November 2012, the Veteran provided testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is associated with the electronic claims file. 

In November 2014 the Board remanded the Veteran's claim for additional development.  

The record reflects that the Veteran was previously represented by an attorney (as reflected in an August 2009 Form 21-22a, Appointment of an Individual as Claimant's Representative).  However, in December 2011, the attorney revoked representation, and the Veteran appeared at his November 2012 hearing unrepresented.  At the hearing, the Veteran indicated he was proceeding without representation.  As there is no indication that the attorney did not notify the Veteran of the withdrawal or that the withdrawal adversely affected the Veteran's interests, the revocation was effective.  38 C.F.R. § 14.631(c), (f)(1) (2015).  As such, the Veteran is unrepresented in his appeal before the Board.
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his hypertension is related to his conceded exposure to herbicides, or secondary to his service-connected diabetes mellitus, type II (hereinafter "diabetes mellitus".)

The Veteran was afforded a VA examination in March 2011 to determine the nature and etiology of his claimed hypertension.  The VA examiner diagnosed the Veteran with hypertension.  The examiner then provided a negative nexus opinion for secondary service connection based on causation only (i.e., whether the hypertension was caused by or a result of his service-connected diabetes mellitus).

In November 2014, the Board found the March 2011 VA examination report inadequate because the examiner did not address whether the Veteran's currently diagnosed hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus.  The Board remanded the appeal in order to obtain an addendum opinion on the question of whether it was at least as likely as not that the Veteran's hypertension was aggravated (permanently worsened beyond normal progression) by his service-connected diabetes mellitus. 

In August 2015, the VA examiner provided an addendum opinion in which he opined that it is less likely as not that the Veteran's hypertension was aggravated by his diabetes mellitus.  However, the Board finds that both the March 2011 VA examination and the August 2015 addendum opinion failed to address the direct  etiological relationship between the Veteran's hypertension and his military service, to specifically include his presumed in-service exposure to herbicides.  The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (the Secretary must look at the conditions stated and the causes averred in a pro se pleading to determine whether they reasonably suggest the possibility of a claim for a benefit under title 38, regardless of whether the appellant demonstrates an understanding that such a benefit exists or of the technical elements of such a claim).

In this regard, the Board is cognizant that there is no VA presumption for service connection for hypertension.  See 38 C.F.R. § 3.309 (e) (listing those diseases associated with exposure to certain herbicide agents).  However, even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120  (2007)(holding that "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to a presumptive service connection, without clearly considering direct service connection, is inadequate on its face"). 

Furthermore, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that in its update in 2006, the National Academy of Sciences (NAS) elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309. 

Therefore, an addendum opinion must be obtained regarding any relationship between the Veteran's hypertension and his military service, to include his conceded in-service herbicide exposure. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake 22 Vet. App. 295, 300 (2008).

Accordingly, the case is REMANDED for the following action:
1.  Return the claims file to the VA examiner who conducted the Veteran's March 2011 hypertension examination and the August 2015 addendum opinion, if available, or to another qualified examiner.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the previous VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 
      
The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's hypertension is caused or aggravated by his military service, to include his exposure to herbicides.  

A detailed rationale for all opinions expressed should be furnished. The examiner should specifically address the Update 2012 from NAS.

The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc. 

2.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim on appeal should be readjudicated. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

